The final order appealed from in this case is that of the district court of Caddo county, Okla., in sustaining the demurrer of the defendant in error John D. Garner in the second amended petition filed by the plaintiff in error, J.E. Littleford, which order of the court was made on the 3d day of September, 1917. On that day the plaintiff in error gave notice of appeal, and on March 6, 1918, the petition in error and case-made were filed in this court. The defendant in error John D. Garner has filed a motion to dismiss the appeal, on the ground that the Supreme Court is without jurisdiction of the case, for the reason that the said petition in error and case-made were not filed in this court within six months from the date of the order appealed from. No response has been filed to this motion, doubtless for the reason that under the numerous decisions of this court the same would have been unavailing. Thomason et al. v. Champlin, 43 Okla. 86,141 P. 411; Gaskin v. Simmons-Burk Clothing Co., 38 Okla. 228,132 P. 821.
For the reasons stated, the appeal is dismissed.
All the Justices concur.